 1
 2                                                                          JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11 JEREMY ARIKER,                                )   Case No. 2:19-cv-07275-AB-AS
                                                 )
12                    Plaintiff,                 )   ORDER GRANTING
                                                 )   STIPULATION TO DISMISS
13              vs.                              )   ENTIRE ACTION WITHOUT
                                                 )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                     )
   NORTH AMERICA,                                )
15                                               )
             Defendant.                          )
16                                               )
17
18              Based upon the stipulation of the parties and for good cause shown, IT IS
19 HEREBY ORDERED that this action, Case No. 2:19-cv-07275-AB-AS, is dismissed
20 in its entirety as to all defendants, without prejudice.
21              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
22 attorneys’ fees and costs in this matter.
23
     Dated: November 26, 2019
24                                           Hon. Andre Birotte, Jr.
25                                           United States District Judge

26
27
28
                                                1                    Case No. 2:19-cv-07275-AB-AS
                                                              ORDER GRANTING STIPULATION TO
     172076.1
                                                               DISMISS ENTIRE ACTION WITHOUT
                                                                                       PREJUDICE
